office_of_chief_counsel internal_revenue_service memorandum cc dom it a tl-n-6727-98 uil 6050p date date number release date to district_counsel pennsylvania district philadelphia cc ner pen phi from assistant chief_counsel income_tax accounting cc dom it a subject significant service_center advice request underreporter assessments this responds to your request for significant advice dated date concerning the allocation of income resulting from a discharge_of_indebtedness disclosure statement unless specifically marked acknowledged significant advice may be disseminated above this memorandum is not to be circulated or disseminated except as provided in ccdm d and e this document may contain confidential information subject_to the attorney-client and deliberative_process privileges therefore this document shall not be disclosed beyond the office or individual s who originated the question discussed herein and are working the matter with the requisite need to know in no event shall it be disclosed to taxpayers or their representatives issue to whom should income from discharge of the joint indebtedness of husband and wife be allocated on separately filed returns for the year in which the debt was discharged conclusion both co-obligors husband and wife received income in the total amount of the debt discharged however a determination should be made as to the appropriate amount of discharged debt allocable to each taxpayer that is jointly and severally liable taking into account all the facts and circumstances facts two taxpayers husband and wife created a debt in for which they were jointly and severally liable the debt was discharged tl-n-6727-98 in the debt_discharge was reported to the service on a form 1099c on which both taxpayers and the husband’s social_security_number were listed the taxpayers filed separately for discussion sec_6050p of the internal_revenue_code requires certain entities to report discharges of indebtedness final regulations issued under sec_6050p address the treatment of joint obligors in general a reporting entity must report discharges of indebtedness for each debtor discharged from such indebtedness sec_1_6050p-1 only one report is required in the case of husband and wife co-obligors living at the same address when the indebtedness was incurred provided that the reporting entity does not have reason to know that such circumstances have changed at the date of the discharge id in addition in the case of multiple debtors that are jointly and severally liable on an indebtedness the amount of discharged indebtedness required to be reported with respect to each debtor is the total amount of the indebtedness discharged sec_1_6050p-1 when the reporting requirement of sec_6050p was enacted congress indicated in the legislative_history that it did not expect the reporting institutions to determine whether the debtor has income from the discharge_of_indebtedness h_r conf_rep no d cong 1st sess accordingly multiple reporting of the discharged debt is consistent with sec_6050p which requires reporting for each person whose indebtedness was discharged a joint_and_several obligation creates a legal relationship between the creditor and the co-obligors under which the creditor may sue one or more of the parties to the liability separately or all of them together at the creditor’s option black’s law dictionary 5th ed at common_law an obligor who is required to satisfy more than that obligor’s proportionate share of a common obligation generally is entitled under state law to seek pro_rata contribution from each of the other co-obligors restatement of restitution sec_81 sec_85 however the right of contribution is an equitable doctrine and depends upon a determination of the facts and circumstances including whether the co-obligors equally enjoyed the use of the proceeds of the indebtedness relevant factors may include for example which of the co-obligors received the debt proceeds was allocated the basis attributable to property purchased with the debt and claimed interest deductions arising from the debt state property law also may indicate how an allocation is to be made see eg brickman v commissioner tcmemo_1998_340 holding that because partnership_interest was community_property one- half of the discharge_of_indebtedness income received by the partner-spouse in a community_property_state must be allocated to the nonpartner spouse such an analysis is analogous to that tl-n-6727-98 made in determining a spouse’s share of a joint net_operating_loss sec_1_172-3 of the income_tax regulations states that a spouse’s share of the joint net_operating_loss is that portion of the joint net_operating_loss attributable to that spouse’s gross_income and deductions to the extent taken into account in computing the joint net_operating_loss because a taxpayer has a pro_rata right of contribution from each of the co-obligors under certain circumstances discharge of all of the co-obligors of the full amount of a joint_and_several obligation by a creditor should not be treated as income to each co-obligor in the full amount of the discharged obligation under sec_61 see kahle v commissioner tcmemo_1997_91 suggesting that the amount of cancellation_of_indebtedness_income to a debtor in bankruptcy that gives rise to attribute reduction may be reduced because certain of the discharged debts were joint liabilities bressi v commissioner tcmemo_1991_651 finding that the amount of discharge_of_indebtedness income for two taxpayers with joint_and_several_liability for indebtedness was equal to the total amount of indebtedness discharged revrul_92_97 1992_2_cb_124 determining that the amount of discharge_of_indebtedness income for a partnership and two jointly and severally liable partners is equal to the total amount of indebtedness discharged rather an appropriate allocation of the discharged indebtedness should be made between the co-obligors based on all the facts and circumstances accordingly if the allocation can be made with certainty we recommend issuing a notice or notices of deficiency in accordance with the allocation in a case in which it is not possible to make an appropriate allocation we recommend issuing notices of deficiency to both spouses for the full amount of the discharged liability if you have any questions or comments regarding this matter please call amy pfalzgraf at assistant chief_counsel income_tax accounting by christopher f kane assistant to the branch chief branch
